ALLOWANCE

Response to Amendment
Applicant's amendment filed on 01/20/2022 has been entered.  Claims 15, 16, 21, and 27 have been amended.  Claims 28 have been cancelled.  Claims 1-8 and 15-27 are still pending in this application, with claims 2, 15, and 21 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 2-8, 15-27 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a vehicle lamp in a vehicle capable of traveling around a corner by inclining a vehicle body in a turning direction, a head lamp, a combination lamp adjacent to the head lamp, the combination lamp including a plurality of light emitting segments which are different in at least size, shape, or color, the combination lamp further including first and second light emitting regions which are different from each other, each of the first and second light emitting regions having a plurality of light emitting segments arranged in row and columns as specifically called for the claimed combinations.



However Ooba fails to disclose the combination lamp includes first and second light emitting regions provided on a vehicle front surface side, and each of the first and second light emitting regions including rows and columns, each of the rows and each of the columns comprising at least two of the plurality of light emitting segments as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ooba reference in the manner required by the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896